        Case 3:18-cv-01538-RNC Document 19 Filed 10/12/18 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

MARY REIDT, on behalf of the Frontier                       CIVIL ACTION NO.
Communications 401 (k) Savings Plan and                     3:18-cv-01538-RNC
all others similarly situated,

       Plaintiffs,

       V.

FRONTIER COMMUNICATIONS
CORPORATION, et al.,

       Defendants.                                          OCTOBER 11, 2018

                          DECLARATION OF SAMUEL D. BLOCK

       I, Samuel D. Block, hereby declare:

       1.      I submit this declaration in support of the motion for my admission to practice as

a visiting attorney in the above-captioned action as counsel for defendants Frontier

Communications Corporation and The Retirement Investment & Administration Committee.

       2.      I am an Associate at the Law Firm of Mayer Brown LLP, 71 S. Wacker Drive,

Chicago, IL 60606, sblock@mayerhrown.com, Tel: 312-701-7422, fax: 312-706-8237.

       3.      The bar of each court of which I am or ever have been a member are as follows:


       State of Illinois (Bar No. 6323648)

       United States District Court for the Northern District of Illinois (Bar No. 6230148)

       United States Court of Appeals for the Seventh Circuit (no bar number assigned)

       4.      I have no pending disciplinary complaints as to which a finding has been made

that such complaint(s) should proceed to a hearing.

       5.      I have not been denied admission to, been disciplined by, resigned from,

surrendered my license to practice before, or withdrawn an application for admission to practice
             Case 3:18-cv-01538-RNC Document 19 Filed 10/12/18 Page 2 of 2



before this Court or any other court, while facing a disciplinary complaint.

       6.       I have fully reviewed and am familiar with the Federal Rules of Civil and

Criminal Procedure, the Local Rules of the United States District Court for the District of

Connecticut and the Connecticut Rules of Professional Conduct.

       7.       The granting of this motion will not require modification of any scheduling order

entered by the Court or the deadlines established by any standing order on scheduling.

       8.       In accordance with D. Conn. L. Civ. R. 83.l(d)(4), within 60 days of my

admission as a visiting attorney, I will file with the Clerk of the Court a certificate of good

standing from the bar of the state in which I       have my primary office.

        9.      I designate my sponsoring attorney, Susan S. Murphy, a member of the firm of

Shipman & Goodwin LLP, as my agent for service of process and the District of Connecticut as

the forum for the resolution of any dispute arising out of my admission.

        10.     I also specify Ms. Murphy as the attorney ofrecord with an office in the District

of Connecticut upon whom service of all papers shall also be made.


        I declare under penalty of perjury that the foregoing is true and correct.

        Executed at    (   .Y\ -r ( q0, aI   1 \ Ii (\,11"
                                               .           ,
                                                               this   h_ day of October, 2018 .




                                                       2
